ROBERT L. BROWN, Justice, dissenting. The salient issue in this case is whether Conway Police Officers Schichtl and Burnett had reasonable cause to arrest Fowler for two misdemeanors — (1) fleeing on foot to avoid arrest, or (2) obstructing the performance of their duties by falsely identifying himself. The majority concludes there was no probable cause to arrest Fowler as a parole violator because this information was not obtained until after the arrest. But what about the two misdemeanor offenses — fleeing and obstruction? To me this is the critical issue, and the majority opinion does not address it. I believe the two police officers were justified in arresting Fowler for either fleeing or obstruction or both. For that reason, I dissent from the majority’s opinion. The criminal information in this case was filed on October 22, 2007, and contained six felony charges and the two misdemeanor charges of fleeing and obstruction. The offense |9of fleeing reads as follows: “[i]f a person knows that his or her immediate arrest or detention is being attempted by a duly authorized law enforcement officer, it is the lawful duty of the person to refrain from fleeing, either on foot or by means of any vehicle or conveyance.” ArkCode Ann. § 5-54-125(a) (Supp.2009). Fowler clearly believed his immediate arrest or detention was imminent because he was violating his parole by being in Faulkner County. It was his “lawful duty” to refrain from fleeing. However, Fowler did exactly what it was his lawful duty not to do; he fled. He could have simply not talked to the police officers and walked away. He was well within his rights to do so. See Illinois v. Wardlow, 528 U.S. 119, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000). And yet he ran, thereby committing the crime of unlawful fleeing. The offense of obstructing governmental operations reads as follows: “[a] person commits the offense of obstructing governmental operations if the person: [k]now-ingly obstructs, impairs, or hinders the performance of any governmental function • • • [or] [fjalsely identifies himself or herself to a law enforcement officer or a code enforcement officer.” ArkCode Ann. § 5-54-102(a)(l), (4) (Supp.2009). Fowler violated this statute, which prohibits a person from obstructing governmental operations, in two ways — (1) by fleeing from police officers after being asked to stop and identify himself, and (2) by falsely identifying himself. An examination of how other states interpret similar obstruction statutes supports the conclusion that Fowler violated our obstruction statute by not identifying himself and by fleeing from the Conway police officers. In Georgia, a person is guilty of misdemeanor obstruction of officers if he or she | mknowingly or willfully obstructs or hinders any law enforcement officer in the lawful discharge of his official duties. Ga. Code Ann. § 16-10-24(a). Georgia appellate courts have held on numerous occasions that flight after a lawful command to halt can constitute obstruction of an officer under Georgia Code Annotated section 16-10-24(a). See, e.g., Cofield v. State, 304 Ga.App. 165, 695 S.E.2d 696 (2010); In re E.G., 286 Ga.App. 137, 648 S.E.2d 699 (2007); Dukes v. State, 275 Ga.App. 442, 622 S.E.2d 587 (2005); Patterson v. State, 244 Ga.App. 222, 535 S.E.2d 269 (2000); Rodriguez v. State, 211 Ga.App. 256, 439 S.E.2d 510 (1993). The Georgia Court of Appeals has also recognized that there is a clear distinction between flight as circumstantial evidence of guilty knowledge generally and flight as an act constituting an element of misdemeanor obstruction of an officer’s request. See Rodriguez, 439 S.E.2d at 512. In Indiana, a person commits the crime of resisting law enforcement, a class A misdemeanor, if he or she knowingly or intentionally “flees from a law enforcement officer after the officer has, by visible or audible means, including operation of the law enforcement officer’s siren or emergency lights, identified himself or herself and ordered the person to stop.” Ind. Code § 35-44-3-3. In Cole v. State, the Indiana Court of Appeals held that the defendant had no right to flee from and forcibly resist the officer, even if the officer did not have reasonable suspicion to stop the defendant. 878 N.E.2d 882, 886 (Ind.App.2007). The court said that it is well settled law in Indiana that “an individual may not flee from a police officer who has ordered the person to stop, regardless of the apparent or ultimate lawfulness of the officer’s order.” Id. In Citing the New Jersey Supreme Court, the Indiana court explained: [A]ny flight from police detention is fraught with the potential for violence because flight will incite a pursuit, which in turn will endanger the suspect, the police, and innocent bystanders. Cases abound in which a suspect’s flight from the police set in motion an ensuing chase that resulted in death or serious injury either to a police officer, a suspect, or a bystander. For practical and public-policy-based reasons, constitutional deci-sionmaking cannot be left to a suspect in the street, even on who has done no wrong; a suspect cannot be the judge of his own cause and take matters into his own hands and resist or take flight. This reasoned approach encourages persons to avail themselves of judicial remedies, and signals that if a person peaceably submits to an unconstitutional stop the result will be suppression of the evidence seized from him. Id. (citing State v. Williams, 192 N.J. 1, 926 A.2d 340, 347 (2007) (quotations and citations omitted)). Adopting this rationale, the Indiana court held that even if a police officer does not have reasonable suspicion to stop a defendant, the defendant has no right to flee when the officer orders him to stop. Id. In the instant case, as the majority correctly finds, Officer Sehichtl and Officer Burnett had the authority to stop Fowler, ask him to approach their vehicle, and ask him his name. Doing so did not violate the constitution; nor did it violate Arkansas Rule of Criminal Procedure 2.2. Therefore, the officers lawfully stopped Fowler when they asked him his name under suspicious circumstances and requested that he come over to their car. According to Officer Sehichtl, he “didn’t know if [Fowler] had maybe stolen something.” In my opinion, this court should adopt an approach similar to the one adopted by the Georgia Court of Appeals and hold that flight after a lawful stop or command to stop constitutes obstructing governmental operations. This is the better view, as recognized by the 112Indiana Court of Appeals in Cole v. State, because of the dangers to police officers, suspects, and innocent bystanders that can and do occur during the inevitable pursuit after a suspect takes flight. For these reasons, I would hold that Fowler violated the obstructing governmental operations statute at Arkansas Code Annotated section 5-54-102(a)(1), when he fled from Officer Sehichtl and Officer Burnett after they lawfully stopped him to ask him his name. Moreover, Fowler violated the statute prohibiting the obstruction of governmental operations by falsely identifying himself to Officer Sehichtl and Officer Burnett. Officer Sehichtl testified that when he asked Fowler his name, he mumbled something unintelligible and then took off running. Officer Burnett, on the other hand, testified that in response to Officer Schichtl’s request for his name, Fowler identified himself as “Jason” and then fled. It is clear from this testimony that Fowler did not identify himself by using his correct name. Falsely identifying oneself to a law enforcement officer is a clear violation of the obstructing governmental operations statute; therefore, Fowler was guilty of obstruction and was properly arrested for such violation. Fowler also violated Arkansas Rule of Criminal Procedure 2.2, as the circuit court noted, by his failure to cooperate with the police officers. If the arrest for either fleeing or obstruction was valid, which I contend it is, and the police officers, shortly after the arrest, discovered Fowler was a parole violator, which led to the additional charges, this appears to be permissible and valid police work. I would not suppress the evidence based on an illegal arrest For all of these reasons, I dissent.